Citation Nr: 1228305	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  06-29 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for tinnitus. 

2.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefits sought.  

In May 2010 the Veteran testified at the RO before the undersigned Veterans Law Judge.  Thereafter in June 2010 the Board remanded the case to the RO for further development.

In May 2012, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received later that same month.  In May 2012, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  To date, the Veteran has not responded and accordingly, the Board will proceed with the consideration of his case.

The issue of entitlement to service connection for disability(ies) associated with symptoms of dizziness, headaches, and imbalance, to include vertigo or Meniere's disease, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over such disability, and this is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran experiences recurrent tinnitus in each ear, for which the maximum schedular rating of 10 percent is assigned.

2.  Prior to April 14, 2011, the Veteran's bilateral hearing loss is productive of no worse than a Level II hearing loss in the right ear and Level II hearing loss in the left ear.

3.  Since April 14, 2011, the Veteran's bilateral hearing loss is productive of a Level V hearing loss in the right ear and Level II hearing loss in the left ear but not worse.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of separate schedular 10 percent disability ratings for tinnitus in each ear.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The schedular criteria for a compensable disability for bilateral hearing loss prior to April 14, 2011, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2011).

3.  The schedular criteria for a disability rating of 10 percent for bilateral hearing loss beginning from April 14, 2011, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Regarding the tinnitus rating claim, further notice or assistance under VCAA is not required, because the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based only on statutory interpretation, rather than consideration of the factual evidence, which is the case here.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because no reasonable possibility exists that would aid in substantiating this claim for increase in rating, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Regarding the hearing loss claim, in this decision VA's duty to notify was satisfied by way of letters sent between April 2005 and August 2010.  Those letters fully addressed the notice elements.  Specifically, such letters in combination informed the Veteran of what evidence was required to substantiate his bilateral hearing loss rating claim and of his and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how disability ratings and effective dates are assigned.  

VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA treatment records.  The Veteran was afforded VA examinations regarding the increased rating claim on appeal and the Board obtained a medical expert opinion relevant to the claim from the Veterans Health Administration.  The Board finds that such VA examinations and opinions obtained are in combination adequate to decide the issue as they include examination-in the case of the VA examinations-and are predicated on a review of the complete record, to include the Veteran's service and post-service treatment records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and in combination, provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that findings from these examination reports are adequate for the purposes of deciding the claim on appeal regarding the lumbar strain rating claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a Veteran Law Judge in May 2010.  In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  During the May 2010 hearing the Veterans Law Judge discussed the elements that were lacking to substantiate the Veteran's claim and the Veteran's representative demonstrated actually knowledge of this information. The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

II.  Tinnitus Increased Disability Rating Claim

In the instant case the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  As explained below, the Board finds that the Veteran is already receiving the maximum schedular disability rating available for tinnitus under the applicable rating criteria.  Regardless of whether the Veteran's tinnitus is perceived as unilateral or bilateral-in one or both ears-the outcome of this appeal does not change. 

In an August 2005 rating decision, the RO continued the assignment of a 10 percent disability rating for tinnitus and the Veteran appealed from that decision, stating that the condition had worsened.  As explained in the April 2005 statement of the case, the RO decided that separate compensable evaluations for each ear for tinnitus was not warranted.  The RO denied the claim on the basis that Diagnostic Code 6260 only allows for a maximum evaluation of 10 percent for recurrent tinnitus.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single schedular disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.  

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, or for that matter, an evaluation in excess of 10 percent on any basis, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the Veterans Claims Assistance Act have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

III.  Hearing Loss Increased Disability Rating Claim

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim here, the Board has considered whether different ratings beyond those in effect may be warranted for different time periods based on the evidence of record over the period since the claim was filed. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affect on the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85(a).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

Rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  As shown in the examination findings discussed below, these conditions are not shown in the present case. Thus these criteria need not be discussed further.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etcetera, or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c). 

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Under 38 C.F.R. § 4.86, exceptional patterns of hearing impairment are considered to exist for VA purposes under certain circumstances.  First, exceptional patterns of hearing impairment are considered to exist for VA purposes if the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  If that is the case, then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever of these two tables results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

Second, exceptional patterns of hearing impairment are also considered to exist for VA purposes if the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  If that is the case, then the Roman numeral designation for hearing impairment will be selected from either Table VI or Table VIa, whichever results is the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  The utilization of Table VI logically requires there be a finding available for the speech recognition score pertaining to the ear under evaluation of that table.  The evidence of this case does not reflect either of these exceptional patterns so as to require utilization of Table VIa.

The relevant evidence material to the Veteran's claim is shown in the reports of three VA examination reports associated with the claim.  During an October 2004 VA audiology examination, within one year prior to the Veteran's claim, an audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
30
60
95
LEFT
25
25
35
50

The results of that examination revealed an average puretone threshold hearing level of 53 dB for the right ear, and 34 dB for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent on the right and 96 percent on the left.  The report contains findings that the audiogram revealed a mild high frequency neural hearing loss in the left ear and a fairly severe high frequency neural hearing loss in the right ear.  

During a May 2005 VA audiology examination, an audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
15
60
90
LEFT
20
20
30
50

The results of that examination revealed an average puretone threshold hearing level of 45 dB for the right ear, and 30 dB for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent on both the right and 88 left sides.  The report contains findings on audiologic examination that the audiogram revealed a mild high frequency neural hearing loss in the left ear and a moderately severe high frequency neural hearing loss in the right ear.  

During an April 2011 VA audiology examination, the Veteran reported complaints of intermittent, bilateral tinnitus for many years occurring about six times a year that was bothersome.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
20
70
95
LEFT
15
15
35
60

The results of that examination revealed an average puretone threshold hearing level of 50 dB for the right ear, and 31 dB for the left ear.  Speech audiometry revealed speech recognition ability of 72 percent on the right and 84 percent on the left.  The report contains a diagnosis of right ear hearing within normal limits from 500 to 2000 Hertz with a moderately severe to profound sensorineural hearing loss from 3000 to 4000 Hertz; and of left ear hearing within normal limits from 500 to 2000 Hertz with a mild to moderately severe sensorineural hearing loss from 3000 to 4000 Hertz; with intermittent tinnitus in both ears.  

On review of the relevant audiological findings of these three VA examinations, the evidence warrants an increased, staged, rating of 10 percent beginning from the date of the last VA audiology examination, April 14, 2011; but not prior to that.  

Application of the October 2004 VA audiological evaluation results (puretone threshold average level and speech recognition ability (percentage of discrimination)) for the right and left ears using Table VI, results in Roman Numeral II for the right ear and I for the left ear.  Application of this combination to Table VII (in 38 C.F.R. § 4.85), results in a zero percent evaluation for hearing impairment under Diagnostic Code 6100.  

Application of the May 2005 VA audiological evaluation results for the right ear and left ear using Table VI, results in Roman Numeral II for the right ear and II for the left ear.  Application of this combination to Table VII results in a zero percent evaluation for hearing impairment under Diagnostic Code 6100.  

Application of the April 2011 VA audiological evaluation results for the right ear and left ear using Table VI results in Roman Numeral V for the right ear and II for the left ear.  Application of this combination to Table VII results in a 10 percent evaluation for hearing impairment under Diagnostic Code 6100.  

As explained above, the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The foregoing discussion shows that most recently, the April 2011 VA examination audiology findings show that application of the relevant combinations of audiological findings to pertinent rules under 38 C.F.R. § 4.85 results in a 10 percent evaluation, as of April 14, 2011.  The findings dated prior to that date result in a noncompensable (zero percent) evaluation.  

In sum, the application of the Rating Schedule to the numeric designations does not warrant the assignment of compensable rating prior to April 14, 2011, but does warrant the grant of a 10 percent rating, but no more, for the period from April 14, 2011.  Based on the foregoing, the preponderance of the evidence is against entitlement to a compensable rating for any part of the appeal period prior to April 14, 2011, or an evaluation in excess of 10 percent for any part of the appeal period beginning from April 14, 2011.  The evidence does not show that higher ratings or different stages in rating beyond that are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

To the extent the Veteran argues that his bilateral hearing loss disability is more severely disabling than as reflected in these staged ratings, his lay assertions of the severity of his bilateral hearing loss are insufficient to establish entitlement to a higher evaluation for hearing loss.  Again, this is because "disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered".  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Board acknowledges the evidence and implicit argument that the Veteran's bilateral hearing loss has interfered significantly with his ability to communicate and thus with his employability.  However, in conducting the first step of the Thun analysis, the Board finds that the rating schedule contemplates the range of hearing loss within which the Veteran's case is found.  Accordingly, the Board finds that the Veteran's bilateral hearing loss disability picture is contemplated by the Rating Schedule, and is not exceptional such that referral for consideration of an extraschedular rating is warranted.  Id.

In sum, the Veteran's service-connected bilateral hearing loss is productive of decreased hearing acuity, which is fully contemplated in the rating criteria.  The rating criteria are thus adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case, the Veteran has made no claim that he is unemployable, and the record does not show that he is unable to secure or follow a substantially gainful occupation, due to his service-connected bilateral hearing loss.  As such, the Board finds that a claim for TDIU is not raised by the record.


ORDER

A schedular disability rating in excess of 10 percent for tinnitus of both ears is denied. 

A compensable schedular disability rating for bilateral hearing loss for the period prior to April 11, 2011 is denied.

A disability rating of 10 percent for bilateral hearing for the period effective from April 11, 2011, is granted, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


